BRYAN SCHRODER
United States Attorney

ADAM ALEXANDER
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: adam.alexander@usdoj.gov

Attorneys for Plaintiff


                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                            )
                                                       )
                            Plaintiff,                 )
                                                       )
           v.                                          ) Case No. 3:18-cr-00056-SLG
                                                       )
  DMITRY KUDRYN,                                       )
                                                       )
                            Defendant.                 )
                                                       )

                   GOVERNMENT’S SENTENCING MEMORANDUM


                 SUMMARY OF SENTENCING RECOMMENDATIONS

TERM OF IMPRISONMENT ........................................................................ 12 Months

SUPERVISED RELEASE ............................................................................. Three Years

SPECIAL ASSESSMENT ..................................................................................... $200.00




           Case 3:18-cr-00056-SLG Document 94 Filed 05/28/19 Page 1 of 6
       COMES NOW the United States of America, by and through undersigned counsel,

and hereby files this Sentencing Memorandum. For the reasons stated herein, the United

States respectfully asks the Court to impose a sentence of 12 months’ imprisonment,

followed by a three-year term of supervised release as recommended by United States

Probation.

I.     INTRODUCTION

             a. Investigation

       The Final Pre-Sentence Report at Docket 80 provides an extremely comprehensive

summary of Mr. Kudryn’s activities relating to the count of conviction and relevant

conduct. The following is only an abridged version of that more complete narrative.

       Mr. Kudryn is an enterprising and industrious businessperson whose activities have

been the subject of law enforcement attention for most of this decade. PSR ¶6. Beginning

around 2012, Mr. Kudryn began purchasing grey-market or refurbished Apple products,

repackaging them as new using counterfeit Chinese manufactured packaging, and

marketing them for sale in Europe, primarily through the use of Amazon.com seller

accounts. PSR ¶11. Due to the effort and industry of Mr. Kudryn, this grey-market scheme

was staggeringly successful, netting somewhere in the area of $60 million dollars between

2011 and 2015. PSR ¶18.

       In the course of his broader business activities involving Chinese manufactured

goods, Mr. Kudryn began importing to the U.S. sofas manufactured in the PRCC beginning

in 2014. PSR ¶ 22. He then began re-selling the Chinese manufactured furniture as “Italian

made” or manufactured from “Italian leather” to retail purchasers in Alaska at a significant

United States v. Kudryn
3:18-cr-00056-SLG                     2
          Case 3:18-cr-00056-SLG Document 94 Filed 05/28/19 Page 2 of 6
markup using the Craigslist.com internet marketplace. PSR ¶ 23. Mr. Kudryn fraudulently

sold hundreds of these sofa sets based on the material misrepresentation regarding the

country of origin to individuals in the District of Alaska, including an undercover

Homeland Security Investigations (HSI) investigator. PSR ¶24.

          b. Procedural History

       Mr. Kudryn was charged by indictment in this matter on May 15, 2018. Dkt. 2. He

appeared before the court on August 23, 2018 and entered a plea of guilty to Count 1 of

the indictment, alleging conspiracy to commit wire fraud in relation to the sofa scheme.

Dkt. 65, 67. In accordance with the terms of the plea agreement, Mr. Kudryn conceded the

truth of the factual basis in the plea agreement at Docket 65, as well as the affidavit in

support of a seizure warrant in matter 3:18-mj-00364-DMS related to the Apple scheme

and stipulated to the forfeiture of $586,748.22 seized pursuant to that warrant and

restitution to the victims of the sofa scheme. Dkt. 65, PSR ¶ 3.

II.    SENTENCING CALCULATION

       The maximum sentence resulting from a conviction for conspiracy to commit wire

fraud in violation of 18 U.S.C §§ 1343 and 1349 is 20 years. The PSR has calculated the

base offense level as 25, reflecting a base offense level of 7 pursuant to USSG

§2B1.1(a)(1); a 12 level increase resulting from a loss between $250,000 and $550,000

pursuant to §2B1.1(b)(1)(G); a two-level increase resulting from the fact that there are 10

or more victims pursuant to USSG §2B1.1(b)(2)(A); a two-level increase resulting from a

scheme committed outside of the United States and through the use of sophisticated means

pursuant to USSG §2B1.1(b)(10)(B) and (C); a two-level increase resulting from the

United States v. Kudryn
3:18-cr-00056-SLG                     3
          Case 3:18-cr-00056-SLG Document 94 Filed 05/28/19 Page 3 of 6
unlawful use of identification documents pursuant to USSG §2B1.1(b)(11)(C)(i). PSR ¶¶

43-47. The United States believes that the latter specific offense characteristic relating to

false identification documents as stated in paragraph 47 should not be adopted by the court

because, although true, it relates to the Apple scheme rather than the count of conviction

related to the sofa scheme. As a result, the total offense level, adjusted for a three-level

acceptance of responsibility pursuant to USSG §3E1.1(a) and (b) should be 20, with a

resulting advisory sentencing range of 33-41 months’ imprisonment.

       Regardless of the advisory range, the PSR recommends as substantial downward

departure to a sentence of 12 months’ imprisonment followed by three years supervised

release as well as the forfeiture and restitution conditions as required in the plea

agreement.

III.   GOVERNMENT’S RECOMMENDATION

       There are few easy applications of the court’s sentencing obligations in any criminal

case, and Mr. Kudryn’s matter is no exception. The PSR provides the court with an

extremely detailed breakdown of Mr. Kudryn’s business activities, legal and otherwise, for

the better part of the past decade. By any standard Mr. Kudryn has demonstrated the ability

to be successful in any field; unfortunately for he and his family some of those many and

varied activities have verged from “gray-market” to outright fraudulent.

       In undertaking an analysis of the 18 U.S.C. §3553(a) factors, the court is presented

with the question of what non-disparate sentence is sufficient but not greater than necessary

to reflect the nature and seriousness of the offense of conviction in light of Mr. Kudryn’s

personal history characteristics, while providing for both general and specific deterrence.

United States v. Kudryn
3:18-cr-00056-SLG                     4
          Case 3:18-cr-00056-SLG Document 94 Filed 05/28/19 Page 4 of 6
       According to the PSR, Mr. Kudryn is a hardworking first-generation American who

emigrated from the Ukraine as a young child and became a prosperous member of his

community here in Alaska, where he has raised a family. PSR ¶ 2. The PSR also notes

that the conduct resulting in the offense of conviction relating to the sofa scheme as well

as the civil forfeiture relating to the stipulated facts of the Apple scheme reflect a long-

standing and escalating pattern of occasionally criminal business activity. PSR ¶¶ 2-5.

       This tension – not uncommon in this type of offense - between Mr. Kudryn’s

obvious ability to succeed in business and his equally obvious inclination to skirt the law

in pursuit of that success has no obvious answer, other than the hope that his conviction in

this case presents him with the opportunity to refocus his entrepreneurial abilities on legal

business activities. The PSR notes that Mr. Kudryn has performed well on supervision and

that there has been no further reports of criminal activity since he was charged in this case.

PSR ¶2.    The United States certainly hopes that his willingness to accept responsibility

for his criminal conduct; forfeit illegal gains; and make restitution to his victims bodes well

for his prospects for rehabilitation, and for those reasons joins Probation’s

recommendations for a sentence of imprisonment of 12 months to be followed by three

years supervised release, as well as the forfeiture of the seized assets; payment of

restitution; and any fine the court may impose.


//

//

//


United States v. Kudryn
3:18-cr-00056-SLG                     5
          Case 3:18-cr-00056-SLG Document 94 Filed 05/28/19 Page 5 of 6
IV.   CONCLUSION

      For the above stated reasons, the United States joins the sentencing recommendation

of United States Probation in this matter as outlined in the Final Pre-Sentence Report at

Docket 80.

      RESPECTFULLY SUBMITTED this 28th day of May, 2019, in Anchorage,

Alaska.

                                         BRYAN SCHRODER
                                         United States Attorney

                                         s/ Adam Alexander
                                         ADAM ALEXANDER
                                         Assistant U.S. Attorney

CERTIFICATE OF SERVICE

I hereby certify that on May 28, 2019,
a copy of the foregoing was served
electronically on:

Steven M. Wells

s/ Adam Alexander
Office of the U.S. Attorney




United States v. Kudryn
3:18-cr-00056-SLG                     6
          Case 3:18-cr-00056-SLG Document 94 Filed 05/28/19 Page 6 of 6
